Exhibit 10.4 STOCK PLEDGE AGREEMENT STOCK PLEDGE AGREEMENT, dated April 10, 2008, by and between POSITRON CORPORATION, a publicly-owned Texas corporation (the “Pledgor”) and IMAGIN MOLECULAR CORPORATION, a publicly-owned Delaware corporation (the “Secured Party”). WI T N E S S E T H WHEREAS, simultaneously with the execution of this Agreement, Pledgor and Secured Party have entered into a Promissory Note in the principal amount of $1,346,000 to formalize previous advances made by the Secured Party to the Pledgor (the “Note”); WHEREAS, to induce the Secured Party to make the Note to Pledgor, Pledgor has agreed to pledge, the in favor of Secured Party, the security set forth herein, pursuant to the terms and conditions of this Agreement; and NOW, THEREFORE, in consideration of the premises and for other good and valuable consideration, the receipt of which is hereby acknowledged, the Pledgor hereby agrees as follows: 1.Defined Terms.As used herein, the following terms shall have the following meanings: “Agreement” shall mean this Stock Pledge Agreement, as the same may from time to time be amended or supplemented. “Pledged Securities” shall mean the 100,000,000 shares of the Pledgor’s common stock, par value $0.01 per share, together with the certificates therefor, and any additional shares, certificates or other property received pursuant to Section 3 of this
